Exhibit 10.11

 

SECOND AMENDMENT TO MANAGEMENT AGREEMENT

 

This Second Amendment to Management Agreement (this “Amendment”) is entered into
on November 7, 2014 and effective as of September 30, 2014 (the “Effective
Date”) by and between Ares Commercial Real Estate Corporation, a Maryland
corporation (together with its subsidiaries, the “Company”) and Ares Commercial
Real Estate Management LLC, a Delaware limited liability company (the
“Manager”).

 

RECITALS

 

WHEREAS, the Company and the Manager entered into the Management Agreement (the
“Management Agreement”) dated as of April 25, 2012;

 

WHEREAS, the Company and the Manager entered into the First Amendment to
Management Agreement (the “First Amendment”) as of September 30, 2013 to provide
that the Manager would not be entitled to seek reimbursement for Restricted
Costs (as defined in the First Amendment) in excess of $1,000,000.00 per quarter
for each of the quarterly periods ending on September 30, 2013, December 31,
2013, March 31, 2014 and June 30, 2014; and

 

WHEREAS, the Company and the Manager desire to further amend the Management
Agreement to extend the Manager’s prohibition on seeking expense reimbursements
for Restricted Costs in excess of $1,000,000.00 per quarter for each of the
quarterly periods ending on September 30, 2014 and December 31, 2014, as more
fully set forth below.

 

AGREEMENT

 

NOW, THEREFORE, for and consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Manager agree as follows:

 

1.              All capitalized terms not defined in this Amendment shall have
the meanings assigned to them in the Management Agreement and the term
“Restricted Costs” shall have the meanings assigned to it in the First
Amendment.

 

2.              Section 7(f) of the Management Agreement, as amended by the
First Amendment, is hereby amended by adding “and September 30, 2014 and
December 31, 2014” at the end of the first sentence of such subsection.

 

3.              This Amendment and the rights and obligations of the parties
under this Amendment shall be governed by shall be governed by, and construed
and interpreted in accordance with, the law of the State of New York.

 

4.              Except as expressly modified by this Amendment, the Management
Agreement shall continue to be and remain in full force and effect in accordance
with its terms.  Any future reference to the Management Agreement shall be
deemed to be a reference to the Management Agreement as modified by this
Amendment.

 

5.              This Amendment may be executed by the parties to this Amendment
on any number of separate counterparts (including by facsimile), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

[Signature Page Follows]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the Effective Date.

 

 

 

COMPANY:

 

 

 

ARES COMMERCIAL REAL ESTATE CORPORATION

 

 

 

 

 

By:

/s/ Tae-Sik Yoon

 

Name:

Tae-Sik Yoon

 

Title:

Chief Financial Officer

 

 

 

 

 

MANAGER:

 

 

 

ARES COMMERCIAL REAL ESTATE MANAGEMENT LLC

 

 

 

 

 

By:

/s/ Michael D. Weiner

 

Name:

Michael D. Weiner

 

Title:

Vice President, General Counsel and Secretary

 

2

--------------------------------------------------------------------------------